DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

          ENRIQUE SOTOLONGO and MIRIAM SOTOLONGO,
                         Appellants,

                                     v.

         CITIZENS PROPERTY INSURANCE CORPORATION,
                          Appellee.

                               No. 4D19-2582

                          [December 17, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicholas R. Lopane, Judge; L.T. Case No. CACE 18-
007530.

  Michael Espinal of Watson, Espinal & Barnard, PLLC, Miami for
appellants.

  Kathryn L. Ender of Lewis Brisbois Bisgaard & Smith, LLP, Miami, for
appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.